Name: Commission Implementing Regulation (EU) NoÃ 300/2014 of 24Ã March 2014 withdrawing the suspension of submission of applications for import licences for sugar products under certain tariff quotas
 Type: Implementing Regulation
 Subject Matter: tariff policy;  foodstuff;  trade;  agricultural policy
 Date Published: nan

 25.3.2014 EN Official Journal of the European Union L 89/43 COMMISSION IMPLEMENTING REGULATION (EU) No 300/2014 of 24 March 2014 withdrawing the suspension of submission of applications for import licences for sugar products under certain tariff quotas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), Having regard to Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (2), and in particular Article 5(2) thereof, Whereas: (1) The submission of applications for import licences concerning order number 09.4321 was suspended as from 27 September 2013 by Commission Implementing Regulation (EU) No 931/2013 of 26 September 2013 fixing the allocation coefficient for the issuing of import licences applied for from 8 to 14 September 2013 for sugar products under certain tariff quotas and suspending submission of applications for such licences (3), in accordance with Regulation (EC) No 891/2009. (2) Following notifications on unused and/or partly used licences, quantities became available again for this order number. The suspension of applications should therefore be withdrawn, HAS ADOPTED THIS REGULATION: Article 1 The suspension of submission of applications for import licences for order number 09.4321 as from 27 September 2013 laid down by Implementing Regulation (EU) No 931/2013 is withdrawn. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 2014. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 254, 26.9.2009, p. 82. (3) OJ L 255, 27.9.2013, p. 11.